Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).
The Office notes that Applicant admits to known prior art, such as but not limited to "Exterior dispensing devices on the market (e.g. funnels, valves, tubes)… Whilst the rim of the container is not shown, examples of such are well known, typically comprising a short length of generally circularly cylindrical wall about an aperture to the inside of the container, the outside wall having a screw-thread, which is inter-engageable with an inside wall of the apertured closure…One-way-detent systems--or 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/08/2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) 
The Office notes that 10/30/2017 document was not entered for the reasons provided with the 03/09/2018 notice of non-compliance.
Applicant’s arguments filed 12/27/2018 has not been entered as a specification because it does not conform to 37 CFR 1.125(b) and (c) because: a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy)--.  Applicant should also submit the above as a specification document and not within Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant provides entirely new claims.  In claim 33, Applicant now provides an “access funnel” which includes “valve”.  Applicant has not provided an access funnel in Applicant’s original specification and further does not provide such in combination with a valve.  Applicant’s original specification provides a valve.  Claims 34-38 is/are rejected as being dependent on the above rejected claim(s).	
In claim 33, Applicant provide “spokes” of which Applicant fails to provide in Applicant’s original specification.  Claims 34-38 is/are rejected as being dependent on the above rejected claim(s).  Further, Applicant fails to provide spokes of same or different materials as in claims 35, 37.
In claim 33, Applicant provide “fingers” of which Applicant fails to provide in Applicant’s original specification.  Claims 34-38 is/are rejected as being dependent on the above rejected claim(s).	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites the limitation "the mating surface”. There is insufficient antecedent basis for this limitation in the claim.  Claims 34-38 is/are rejected as being dependent on the above rejected claim(s).
Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the funnel/valve (See 112 rejection above) and the closure.  Applicant improperly includes “the mating surface” (see 112 rejection above).  Claims 34-38 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20040105786) in view of Barriac (5360127) and Brown (7077296).
Anderson discloses container closure apparatus (figs 1-30) for dispensing of fluids through a dispensing tube (capable of performing the above intended use; the Office emphasizes that Applicant has chosen to not positively claim a tube and therefore such structure is not required), comprising: a 

 (abstract, col. 1; with screw threads 13, 14 and detent means 23, 21, 18 of which the above the above is/are rejected as being dependent on the above rejected claim are mating portions that are either circular or non-circular; the above features are mating portions, surfaces, corresponding contours such as shown with 23, 21, 18, 13, 14 in figs 1-5).  The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anderson in view of Barriac (by providing the structure of teeth) to prevent two elements from being removed from one another as to prevent undesired access to potentially harmful yet desired items contained therein.
	The Office notes that Applicant’s device the valve and the closure are integral.  In fact, in claim 34, Applicant states wherein the access funnel is mated to the closure by injection molding, heat welding, or by use of adhesives.  The above prior art also discloses that the same elements are integral.  The end product remains the same regardless as to the method of formation.  The claims are being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the Office notes that providing members during the joining of two elements is well known in order to provide secured attachment between the elements.  For example, Brown discloses a similar device comprising fingers on a valve connecting to a closure element (lower step element and upper step element of 4 are fingers).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Brown (by providing fingers between the attachment of the valve and closure) in order to form a more secure liquid tight seal while also preventing movement.  Official Notice is taken, that it is old and conventional to provide elements of same material or different material, as well as colors coding in order to save costs on production by using the same materials while also permitting increased strength or flexibility as desired in two different materials as well as providing enhance indication features in order for the user to be aware of the contents of the contents.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide the above in order to to save costs on production by using the same materials while also permitting increased strength or flexibility as desired in two different materials as well as providing enhance indication features in order for the user to be aware of the contents of the contents

Response to Arguments
     Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D PERREAULT/               Primary Examiner, Art Unit 3735